OPINION Patchett, J. This claim arises out of an incident that occurred on August 20, 1987. The Claimant, Dorothy Hill, seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1985, ch. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on September 8, 1988, on the form prescribed by the Attorney General, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That on August 20, 1987, the Claimant, Dorothy Hill, age 36, was a victim of a violent crime as defined in section 72(c) of the Act, to wit: battery (Ill. Rev. Stat. 1985, ch. 38, par. 12—3). 2. That the crime occurred in Chicago, Illinois, and the Claimant has complied with all of the eligibility requirements of section 76.1 of the Act. 3. That the Claimant seeks compensation for medical/hospital expenses. 4. That after considering insurance and other sources of recovery, the Claimant's net compensable loss for medical/hospital expenses is $20.00, which the Claimant has paid. 5. That the Claimant has complied with all pertinent provisions of the Act and qualifies for compensation thereunder. It is hereby ordered that the sum of $20.00 be and is hereby awarded to Dorothy Hill, an innocent victim of a violent crime. NOTICE TO: Dorothy Hill 5747 West Erie Street Chicago, Illinois 60644 Compensation having been paid to the above-named claimant(s) pursuant to the provisions of the Illinois Crime Victims Compensation Act (Ill. Rev. Stat., 1987, ch. 70, par. 71 et seq.), you are hereby notified that the State of Illinois claims a charge against any verdict, judgment or decree entered, or any money or property which is recovered on account of the claim, demand or cause of action against the assailant(s) or any third party who may be liable in damages. You are further notified that if you seek civil damages from the assailant(s) or any third party who may be liable you must give written notice to the Attorney General of the making of said claim or demand or the filing of said suit for such damages. Neither you nor anyone on your behalf has the authority to release the charge accruing to the State of Illinois by any settlement or compromise with any party who may be liable to you for damages.